Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 33-53 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Each independent claim identifies the uniquely distinct features:
regarding claim 33: transmit one or more heartbeat messages to the spectrum access system based upon the indication that the spectrum access system has time granular sharing capability, wherein the one or more heartbeat messages contain an indication of a heartbeat interval; in response to the one or more heartbeat messages, receive one or more heartbeat response messages from the spectrum access system, wherein the one or more heartbeat response messages contain an indication of a heartbeat interval that is longer than the indication of the one or more heartbeat messages; and wherein the heartbeat response message includes one or more of a synchronization time, a coordination window time offset, a coordination window time duration, a coordination window time period, and an inactivity time.
Claim 39: transmitting, by the priority access user device, one or more heartbeat messages to the spectrum access system based upon the indication that the spectrum access system has time granular sharing capability, wherein the one or more heartbeat messages contain an indication of a heartbeat interval; in response to the one or more heartbeat messages, receiving, by the priority access user device, one or more 
Claim 45: receive one or more heartbeat messages from the priority access user device based upon the indication that the spectrum access system has time granular sharing capability, wherein the one or more heartbeat messages contain an indication of a heartbeat interval; in response to the one or more heartbeat messages, transmit one or more heartbeat response messages to the priority access user device, wherein the one or more heartbeat response messages contain an indication of a heartbeat interval that is longer than the indication of the one or more heartbeat messages; and wherein the heartbeat response message includes one or more of a synchronization time, a coordination window time offset, a coordination window time duration, a coordination window time period, and an inactivity time.
Claim 51:  receiving, by the spectrum access system, one or more heartbeat messages from the priority access user device based upon the indication that the spectrum access system has time granular sharing capability, wherein the one or more heartbeat messages contain an indication of a heartbeat interval; in response to the one or more heartbeat messages, transmitting, by the spectrum access system, one or more heartbeat response messages to the priority access user device, wherein the one or more heartbeat response messages contain an indication of a heartbeat interval that is 
The closest prior art, of record, disclose conventional systems, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958. The examiner can normally be reached Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/ALEX SKRIPNIKOV/           Primary Examiner, Art Unit 2416